DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uluyol et al (US 2005/0244978 A1).
Regarding claim 21, Uluyol et al discloses a system comprising: a sensor array comprising a plurality of gas sensors (gas sensor array) (paragraph [0048]) for testing at least one compound of interest (paragraph [0003]), wherein output signals from each sensor of the sensor array are amplitude-variant output signals (paragraph [0024]); and a microprocessor comprising at least one algorithm in communication with the sensor array (paragraph [0015]-[0016], [0022], [0038]), wherein the microprocessor applies mean feature extraction on the output signals (See Abstract and paragraph [0003]).  
Regarding claim 23, Uluyol et al discloses wherein the at least one algorithm formats the extracted features for machine learning processing (paragraphs [0016], [0022]).
Regarding claim 24, Uluyol et al discloses wherein the at least one compound of interest is a volatile organic compound (VOC) (i.e. fluid, compound, analyte, particle, material or other matter that may be present in chemical vapor phase) (paragraphs [0003] and [0024]).
	Regarding claim 25, Uluyol et al discloses wherein the at least one compounds of interest 1s at least two compounds of interest and the amplitude-variant output signals indicate that the at least two compounds of interest share similar functional groups and emit volatiles with similar chemical groups (paragraph [0024]).
Allowable Subject Matter
Claims 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art fails to disclose or reasonably suggest wherein the microprocessor extracts mean features from the output signals by chunking values of the amplitude-variant output signals into slices and calculating mean area under the curve, wherein values for all the slices represent the curve. 
Claims 1-20, 26-30 are allowable over the prior ar.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8, the prior art fails to disclose or reasonably suggest a method comprising the steps of: obtaining at least one compound of interest for testing on at least one gas sensor; wherein mean feature extraction is performed on any amplitude-variant output signals by chunking each of the amplitude-variant output signals into slices and calculating mean area under the curve, wherein values for all of the slices represent the curve for the amplitude-variant signals, and mean-plus-slope feature extraction is performed on any amplitude-and-time-variant output signals by taking logarithmic values for each of the amplitude-and-time-variant output signals and calculating mean area under the curve, wherein all of the logarithmic values represent the curve for the amplitude-and-time-variant output signals, so as to enable more effective classification accuracy in the pre-processing phase of machine learning data analytics. 
Regarding independent claim 14, the prior art fails to disclose or reasonably suggest a system comprising: a microprocessor comprising at least one algorithm in communication with the sensor array,
wherein the microprocessor applies mean feature extraction on any amplitude-variant output signals and mean-plus-slope feature extraction on any amplitude-and-time-variant output signals, so as to enable more effective classification accuracy in the pre-processing phase of machine learning data analytics.
	Regarding independent claim 26, the prior art fails to disclose or reasonably suggest a system comprising: a microprocessor comprising at least one algorithm in communication with the sensor array, wherein the microprocessor applies mean-plus-slope feature extraction on the output signals, so as to enable more effective classification accuracy in the pre-processing phase of machine learning data analytics.
Claims 2-7, 9-13, 15-20, 27-30 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884